  4:17-cr-03116-JMG-CRZ Doc # 98 Filed: 10/20/20 Page 1 of 3 - Page ID # 547




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:17-CR-3116

vs.
                                                         ORDER
AARON C. COLLINS,

                  Defendant.



      The Federal Public Defender has appeared on the defendant's behalf and
filed a motion for compassionate release (filing 93) pursuant to 18 U.S.C. §
3582(c)(1)(A), which permits a defendant (after exhausting administrative
remedies) to move for reduction of a term of imprisonment based upon
"extraordinary and compelling reasons." Accordingly,


      IT IS ORDERED:


      1.   The Federal Public Defender for the District of Nebraska is
           appointed to represent the defendant for the limited purpose
           of determining whether there are extraordinary and
           compelling reasons to reduce the defendant's term of
           imprisonment.


      2.   The Office of U.S. Probation and Pretrial Services is
           authorized to disclose Presentence Investigation Reports
           and materials obtained from the Bureau of Prisons,
           including medical records, to the Federal Public Defender
4:17-cr-03116-JMG-CRZ Doc # 98 Filed: 10/20/20 Page 2 of 3 - Page ID # 548




         and the United States Attorney for the purpose of evaluating
         the defendant's motion. The Federal Public Defender shall
         provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance
         with the policy of the Federal Bureau of Prisons, no
         Presentence Investigation Report shall be provided to
         inmates.


   3.    The Office of U.S. Probation and Pretrial Services shall
         promptly conduct a compassionate release investigation,
         prioritizing the collection of medical records relevant to the
         defendant's claim.


   4.    The Office of U.S. Probation and Pretrial Services shall, as
         soon as the defendant's medical records are obtained, file
         those records as sealed documents in this case, and provide
         copies to counsel for the parties. The compassionate release
         investigation report shall, when complete, be filed as a
         restricted document in this case, and be provided to counsel
         for the parties.


   5.    The government shall respond to the defendant's motion for
         compassionate release within 14 days after the filing of the
         compassionate release investigation report. The defendant
         may file a reply brief within 7 days after the government's
         response is filed, at which time the matter is submitted.




                                   -2-
4:17-cr-03116-JMG-CRZ Doc # 98 Filed: 10/20/20 Page 3 of 3 - Page ID # 549




   6.    The Clerk of the Court shall set a case management deadline
         for November 20, 2020 with the following docket text: Check
         for medical records and compassionate release investigation
         report.


   7.    The Clerk of the Court shall provide a copy of this order to
         Supervising U.S. Probation Officer Aaron Kurtenbach.


   Dated this 20th day of October, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
